Citation Nr: 1120692	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for dizziness, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle tension headaches, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for right hand tremors, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for cervicalgia and right shoulder strain (claimed as joint pain and stiffness of the neck and shoulder), claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for a low back strain, claimed as claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for gastroesophageal reflux disease with hiatal hernia, claimed as due to an undiagnosed illness. 

7.  Entitlement to service connection for fibromyalgia, claimed as due to an undiagnosed illness

8.  Entitlement to service connection for a bilateral knee condition, claimed as due to an undiagnosed illness.  

9.  Entitlement to service connection for generalized anxiety disorder.

10.  Entitlement to service connection for chronic fatigue.  

11.  Entitlement to service connection for sleep disturbances.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to April 1987 and from November 1990 to June 1991; she served in Saudi Arabia during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2006 and July 2010 by the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO). 

On her first Substantive Appeal in January 2008, the Veteran requested the opportunity to present testimony before a Decision Review Officer at the Regional Office.  Such an informal hearing was held in April 2009.  On her later Substantive Appeals of December 2009 and November 2010, the Veteran requested the opportunity to present testimony before a member of the Board in a Travel Board hearing.  In January 2011, however, the Veteran informed the RO that she no longer desired to be scheduled for such a hearing.  

The issues of entitlement to service connection for dizziness, muscle tension headaches, right hand tremors, cervicalgia and right shoulder strain, low back strain, gastroesophageal reflux disease with hiatal hernia, fibromyalgia, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 14, 2009 - prior to the promulgation of a decision in the appeal - the Veteran stated that she wished to withdraw her appeal for service connection for generalized anxiety disorder, chronic fatigue, and sleep disturbances.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard to the issues of service connection for the Veteran's claimed generalized anxiety disorder, chronic fatigue, and sleep disturbances have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On April 14, 2009, prior to the certification of the Veteran's Appeal, the Veteran notified the RO that she wished to withdraw her claims for service connection for generalized anxiety disorder, chronic fatigue, and sleep disturbances.  There thus remain no allegations of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  

Also, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As the Veteran has voluntarily withdrawn her claims, they are dismissed as a matter of law, and no discussion of the duties to notify and assist is warranted.  


ORDER

The appeal of the claim of entitlement to service connection for generalized anxiety disorder is dismissed.

The appeal of the claim of entitlement to service connection for chronic fatigue is dismissed.

The appeal of the claim of entitlement to service connection for sleep disturbances is dismissed.


REMAND

Each of the Veteran's other claims for service connection must be remanded for further development.  

As noted above, the Veteran contends that each of her service connection claims is due to an undiagnosed illness.  Heretofore, the RO denied these claims either because it found evidence that - pursuant to the applicable regulation - each issue had a diagnosis and was thus not an undiagnosed illness or that each issue was not chronic.  38 C.F.R. § 3.317 (2010).  

Despite the fact that the Veteran's claimed conditions have been diagnosed, the RO has not considered whether the Veteran's claims may be part of a medically unexplained chronic multisymptom illness.  See § 3.317(a)(2)(ii) ("The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.").

Though the Veteran underwent VA Gulf War guidelines examinations in July 2006 and October 2009, neither examiner considered whether the Veteran's various complaints, taken together, could be representative of a medically unexplained chronic multisymptom illness.  Such a finding should be made prior to the Board's considering these claims.

Further, with respect to the Veteran's claim for service connection for headaches, her claim has only been considered on the basis of whether her condition is an undiagnosed illness due to her service in Southwest Asia.  A review of the Veteran's service treatment records reveals, however, that she suffered from headaches during her active service.  Reports of medical history from both November 1990 and April 1991 reflect that the Veteran complained of suffering from "frequent or severe headaches."  Accordingly, the examiner should also offer an opinion as to whether the Veteran's current headaches are causally connected to her in-service complaints of suffering from headaches.  

Finally, the Veteran's claim for service connection for fibromyalgia was denied in part because there was no evidence that she suffered from this condition.  Specifically, the examiners from both of the Veteran's VA examinations found that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  The Veteran has since submitted both private and VA records reflecting a diagnosis of fibromyalgia.  Accordingly, the examiner should comment on these findings, and the RO/AMC should seek to obtain any outstanding VA treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  Copies of any of the Veteran's outstanding VA treatment records dated after September 2010 should be obtained and associated with the claims file.  

2.  Following the above ordered development, the file should be referred to the individual who examined the Veteran in October 2009, or if that person is not available, to another qualified individual for an opinion as to whether this Veteran's complaints/symptoms consisting of dizziness, muscle tension headaches, right hand tremors, cervicalgia and right shoulder strain, low back strain, gastroesophageal reflux disease with hiatal hernia, fibromyalgia, and a bilateral knee condition are together, the result of a medically unexplained chronic multisymptom illness originating during or as a result of her period of military service in Southwest Asia, (an inquiry that has been directed in a number of Court of Veterans Appeals Orders, [albeit unpublished]).  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.   The reviewer should note in any report provided that the file was reviewed.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of her claimed conditions.

Specifically, the examiner is asked to answer the following questions:

a.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran currently suffers from a medically unexplained chronic multisymptom illness?  If the examiner determines that the Veteran does suffer from such an illness, he is next asked to state whether any of the issues currently on appeal (dizziness, muscle tension headaches, right hand tremors, cervicalgia and right shoulder strain, low back strain, gastroesophageal reflux disease with hiatal hernia, fibromyalgia, and a bilateral knee condition) are symptoms included in that multisymptom illness, or whether they are explained by a separate etiology.

b.  Does the Veteran currently suffer from fibromyalgia?  If not, then the examiner should address the private and VA treatment records that have diagnosed the Veteran as suffering from that condition and explain why his findings differ from those.  

c.  Regardless of the answer to question (a), is it at least as likely as not that the Veteran's headaches are causally related to her active service?  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons.

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC should then readjudicate each of the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


